DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-24) in the reply filed on 07/05/2022 is acknowledged.  In addition, Applicant provides no arguments in support of traversal of election of Species A1, B2 and C1.  As such, the election of species is also being considered as without traverse.  Claims 11-24 are readable on elected species and as such, are being considered for examination. Claims 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: In specification, paragraph [0001] needs to be amended to include U.S. Patent No. 11,193,495 corresponding to application no. 16/870,351.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what degree exactly a thickness could be the same as another thickness.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 11-15, 17, 18 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ranz (US 3,737,966).
As applied to claims 11 and 24, Ranz teaches a method of manufacturing a fan assembly, the method comprising advancing an elongate portion of a flat strip of metallic material (col. 5, lines 24-26) into a ring former (22, Fig. 4), the elongate portion of the flat strip of metallic material having a length, a width perpendicular to the length, and a thickness perpendicular to the width and the length, wherein the width is greater than the thickness (flat stock 20 showing width and length, Fig. 4); bending, via the ring former (22, Fig. 4), the elongate portion of the flat strip of metallic material into a ring about an axis extending parallel to the thickness of the elongate portion of the strip of metallic material (20, Fig. 4); forming a blade support including fixing end portions of the ring together to form a flat ring (Figs. 2, 4D), the flat ring having a radially inner surface, a radially outer surface radially aligned with the radially inner surface, and opposite flat side surfaces extending radially from the radially inner surface to the radially outer surface (see Annotated Fig. 4B below); connecting a plurality of blades (10) and the blade support/flat ring (right-hand side ring 15, Fig. 1 as in claim 24); and connecting a hub support (14) and the blades so that the hub support is connected to the blades at a position spaced from the blade support/flat ring along the blades (Fig. 1).
It is noted that the claim language does not preclude having extra profile-forming steps made to the strip.  In addition, considering broadest reasonable claim interpretation, the bending of the flat strip into the final ring shape by the ring former (22) is done along an axis parallel to the thickness of the strip at locations of the body portion (25) and the flange portion (27, Fig. 4B).

    PNG
    media_image1.png
    195
    296
    media_image1.png
    Greyscale

As applied to claim 12, Ranz teaches the invention cited including wherein at least one of the opposite flat side surfaces has a side surface width in a radial direction between the radially inner and outer surfaces; wherein the ring has a ring thickness between the opposite flat side surfaces that is less than the side surface width (see Annotated Fig. 4B above).

As applied to claim 13, Ranz teaches the invention cited including wherein the flat ring has a thickness extending between the flat side surfaces that is substantially the same as the thickness of the elongate portion of the flat strip of metallic material (see Annotated Fig. 4B above).
.
As applied to claim 14, Ranz teaches the invention cited including wherein bending the elongate portion of the flat strip of metallic material into the ring includes bending the elongate portion of the flat strip of metallic material in a plane using the ring former (22, a pair of lower opposing rollers); and wherein bending the elongate portion of the flat strip of metallic material into the ring comprises inhibiting, via the ring former, out-of-plane flexing of the elongate portion of the flat strip of metallic material (inhibiting at least along a direction parallel to the axis of the pair of lower opposing rollers at contact points between the two lower rollers).

As applied to claim 15, Ranz teaches the invention cited including wherein advancing the elongate portion of the flat strip of metallic material into the ring former includes advancing the elongate portion of the flat strip of metallic material off of a coil of the flat strip of metallic material (indefinite length, col. 3, lines 12-13, Fig. 4). 

As applied to claim 17, Ranz teaches the invention cited further comprising separating the elongate portion of the flat strip of metallic material from the remainder of the flat strip of metallic material to form a split ring; and wherein fixing the end portions of the ring together to form the flat ring includes fixing (by welding) ends of the split ring together (col. 1, lines 63-68, col. 2, lines 1-4, col. 3, lines 39-38-45, Figs. 2, 4, 4D).  

As applied to claim 18, Ranz teaches the invention cited including wherein separating the elongate portion of the flat strip of metallic material comprises bevel cutting (notch 20, Fig. 4C) the flat strip of material; and wherein fixing the ends of the split ring together includes welding (32) bevel cut ends of the split ring together (Fig, 4D).

As applied to claim 21, Ranz teaches the invention cited.  Ranz teaches that a pair of identically formed end rings 15 are produced from flat strip of metallic material (20) which means that Ranz teaches the same exact process for forming the first and second ends rings (col. 3, lines 1-13, lines 46-47).  
As such, as applied to claim 21, Ranz teaches the method further comprising advancing a second elongate portion of the flat strip of metallic material into the ring former; bending, via the ring former, the second elongate portion of the flat strip of metallic material into a second ring; forming a second blade support comprising fixing end portions of the second ring together to form a second flat ring; connecting the second blade support including second flat ring to second end portions of the plurality of blades so that the hub support is intermediate the flat rings along the blades.

As applied to claim 22, Ranz teaches the invention cited including wherein the hub support comprises a radially outer, circular edge (outer edge in Fig. 6); and wherein connecting the hub support and the blades comprises connecting the blades to the hub support radially inward from the radially outer, circular edge of the hub support (Figs. 9 and 10 shows central section 11 of blade 10 is inserted in the slot of the hub support as a portion of the blade is radially inward of the radially outer circular edge).

As applied to claim 23, Ranz teaches the invention cited including wherein a hub support (14) comprises a hub ring (35) and a hub strip (40/43).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranz (US 3,737,966) in view of McKindary (US 4,723,431).
	As applied to claim 16, Ranz teaches the invention cited including wherein advancing the elongate portion of the flat strip of metallic material into the ring former includes advancing the elongate portion of the flat strip of metallic material into a throat formed by a pair of opposing rollers and bending the strip but it does not explicitly teach that the roller has a channel and that the elongate portion of the flat strip of metallic material is advanced into the channel and that the bending is done in the channel of the roller.
However, McKindary teaches a method of using a forming wheel assembly (a ring former) wherein each wheel/roller member includes an annular groove (channel) to capture the material stock during the bending process (abstract, lines 1-12, specification, col. 4, lines 54-60, Figs. 1, 4).  McKindary teaches that the channels/grooves are formed in the forming rollers to a radial depth of predetermined amount to fully entrap the material (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an annular channel into each forming roller of Ranz, as taught by McKindary, as an effective means of controlling the position of the material stock at the desired forming position thus achieving a more precise and repeatable process of forming the ring while minimizing distortions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,193,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘405 Patent anticipates the instant claims 11-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/15/2022